UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark one) [X] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2013 or [] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number: 1-13796 Gray Television, Inc. (Exact name of registrant as specified in its charter) Georgia 58-0285030 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 4370 Peachtree Road, NE, Atlanta, Georgia (Address of principal executive offices) (Zip code) (404) 504-9828 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ü No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ü No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer x Non-accelerated filero (do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ­ No ü Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practical date. Common Stock (No Par Value) Class A Common Stock (No Par Value) 52,178,997 shares outstanding as of April 30, 2013 5,753,020 shares outstanding as of April 30, 2013 INDEX GRAY TELEVISION, INC. PART I. FINANCIAL INFORMATION PAGE Item 1. Financial Statements Condensed consolidated balance sheets (Unaudited)– March 31, 2013 and December 31, 2012 3 Condensed consolidated statements of operations (Unaudited) – three months ended March 31, 2013 and 2012 5 Condensed consolidated statement of stockholders' equity (Unaudited) –three months ended March 31, 2013 6 Condensed consolidated statements of cash flows (Unaudited) – three months ended March 31, 2013 and 2012 7 Notes to condensed consolidated financial statements (Unaudited) – March 31, 2013 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART II. OTHER INFORMATION Item 1A. Risk Factors 21 Item 6. Exhibits 21 SIGNATURES 22 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements GRAY TELEVISION, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands) March 31, December 31, Assets: Current assets: Cash $ $ Accounts receivable, less allowance for doubtful accounts of $2,226 and $2,064, respectively Current portion of program broadcast rights, net Deferred tax asset Prepaid and other current assets Total current assets Property and equipment, net Deferred loan costs, net Broadcast licenses Goodwill Other intangible assets, net Investment in broadcasting company Other Total assets $ $ See notes to condensed consolidated financial statements. 3 GRAY TELEVISION, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands except for share data) March 31, December 31, Liabilities and stockholders’ equity: Current liabilities: Accounts payable $ $ Employee compensation and benefits Accrued interest Accrued network programming fees Other accrued expenses Federal and state income taxes Current portion of program broadcast obligations Deferred revenue Total current liabilities Long-term debt, less current portion Program broadcast obligations, less current portion Deferred income taxes Long-term deferred revenue Accrued pension costs Other Total liabilities Commitments and contingencies (Note 6) Stockholders’ equity: Common stock, no par value; authorized 100,000,000 shares, issued 56,902,996 shares and 56,503,759 shares, respectively Class A common stock, no par value; authorized 15,000,000 shares, issued 7,331,574 shares Accumulated deficit ) ) Accumulated other comprehensive loss, net of income tax benefit ) ) Treasury stock at cost, common stock, 4,739,462 shares ) ) Treasury stock at cost, Class A common stock, 1,578,554 shares ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to condensed consolidated financial statements. 4 GRAY TELEVISION, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except for per share data) Three Months Ended March 31, Revenue (less agency commissions) $ $ Operating expenses before depreciation, amortization and (gain) loss on disposal of assets, net: Broadcast Corporate and administrative Depreciation Amortization of intangible assets 19 19 (Gain) loss on disposals of assets, net ) 65 Operating expenses Operating income Other income (expense): Miscellaneous income, net 1 2 Interest expense ) ) Income before income taxes Income tax expense Net income Preferred stock dividends (includes accretion of issuance cost of $0 and $77, respectively) - Net income available to common stockholders $ $ Basic per share information: Net income available to common stockholders $ $ Weighted average shares outstanding Diluted per share information: Net income available to common stockholders $ $ Weighted average shares outstanding Dividends declared per common share $
